Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination, 1. (Currently Amended) A radiation imaging apparatus; comprising: an imaging unit including a plurality of pixels configured to generate a radiation image based on first signals corresponding to radiation: a detection unit configured to detect the radiation dose of radiation entering the imaging unit: a processing unit including an amplification unit configured to amplify the first signals output from the imaging unit and second signals output from the detection unit in a period during which the radiation enters, the processing unit being configured to perform processing of the first signals and the second signals, detection unit and outputting a signal based on the readout and amplified signals: and a control unit configured to control the processing unit. wherein the control unit causes the processing unit to operate in a first power consumption mode before radiation irradiation and perform a reset operation of resetting the plurality of pixels in the first power consumption mode, and causes the processing unit to operate in a second power consumption mode with higher power consumption than in the first power consumption mode in accordance with start information indicating a start of irradiation of the imaging unit with radiation, and causes the processing unit to start outputting a signal indicating an incident dose of' radiation entering the image unit based on the second signals a signal read in the second power consumption mode in the period.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GARY COLLINS/Examiner, Art Unit 2115